On appeal. fenL°ntsW<may appeal; and a bond, descnbing him asimtheadother"defendant, is cor-Motion for a mandamus. The relator applied to the common P^eas to quash an appeal, because made by one of two defendants, against whom judgment was rendered, and be- , , , , . , , . , ’ cause the appeal bond was executed by him alone, describing him as impleaded with the other defendant, instead of being executed by both defendants; which motion was denied. And this court now refused to grant a mandamus, saying the common pleas had decided correctly.